Citation Nr: 1814452	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-19 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a monetary allowance under 38 United States Code, Section 1805  for a child of a Vietnam Veteran born with spina bifida.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Appellant & the Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967, to include a tour in the Republic of Vietnam (Vietnam) during the Vietnam War.  The Appellant is the Veteran's son.

The claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The RO in Chicago, Illinois, currently has jurisdiction over the claim.  

In August 2017, the Appellant was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local hearing.  A copy of the hearing transcript has been associated with the claims file.  

Additional medical evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the November 2016 Supplemental Statement of the Case (SSOC).  To date, these records have not been reviewed by the AOJ, and no waiver from the Appellant or his representative was received.  However, the Board finds that the Appellant is not prejudiced by this lack of review as the Board is granting the claim in full.  Thus, a waiver for this evidence is not necessary.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

FINDINGS OF FACT

1.  The Appellant is the biological child of the Veteran and was conceived subsequent to the Veteran's active military service in Vietnam during the Vietnam Conflict; the Veteran's exposure to herbicides is conceded. 

2.  By law and regulation, the term "spina bifida" means any form and manifestation of spina bifida, except spina bifida occulta. 

3.  The Veteran's child was born with lipomyelomeningocele, which is a form of spina bifida.


CONCLUSION OF LAW

The criteria for payment of a monetary allowance under 38 U.S.C., Chapter 18, have been met.  38 U.S.C. §§ 1802, 1805, 5107(b) (2012); 38 C.F.R. 3.102, 3.814 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

The Appellant seeks a monetary allowance under 38 United States Code, Section 1805 for a child of a Vietnam Veteran born with spina bifida. 

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam Veteran.  38 U.S.C. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C. § 1802; 38 C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the Veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002). 

A July 2011 Request for Information response documents that the Veteran served in Vietnam from December 1966 to December 1967 during the Vietnam Era, thereby establishing the presumption that he was exposed to an herbicide agent in service. 

The Appellant's birth certificate indicates that he was born in September 1972, and that the Veteran is the father.  

In November 2016, a VA examiner reviewed the claims file and provided a medical opinion.  The examiner did not examine the Appellant.  The examiner opined that it was not as likely as not that the Appellant has either a form of or a manifestation of spina bifida.  The examiner stated that the primary diagnosis was lipoma with tethered cord.  There was no finding of a defect of closure of the spine or other neural tube elements.

In August 2017, the Appellant's private treating physician, Dr. J.L., submitted a medical opinion.  Dr. J.L. examined the Appellant, but did not review the claims file.  Dr. J.L. stated that he was treating the Appellant for lipomyelomeningocele, which is a form of spina bifida.  Dr. J.L. stated that the Appellant had two de-tethering procedures, most recently in April 2016.  He continued to have related conditions, to include neurogenic bladder and bowel and back pain.

In August 2017, the Appellant submitted a Web article regarding the connection between spina bifida and tethered spinal cord.

Dr. J.L. did not state that the Appellant's form of spina bifida was spina bifida occulta.  Additionally, in a December 2011 statement, the Appellant indicated that he had spina bifida since birth.

The Board finds that the weight of the evidence is at least in relative equipoise as to whether the Appellant's disability can be considered within the purview of 38 U.S.C. § 1802 as a form and manifestation of spina bifida.  The Board notes that in the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), the VA General Counsel held that 38 U.S.C. § 1802 (which defines spina bifida) applies to all forms of spina bifida other than spina bifida occulta, and that for purposes of that statute the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.  However, in Jones, supra, the U.S. Court of Appeals for Veterans Claims (Court) addressed the issue of whether a claimant who manifested occipital encephalocele was entitled to benefits under 38 U.S.C. § 1805.  The Court held that the plain language of 38 U.S.C. § 1802 did not limit the definition to spina bifida per se but included other "forms and manifestations" of spina bifida except for spina bifida occulta. 

The opinions are considered competent medical evidence, and in weighing the conflicting medical opinions of record, the Board finds all to be of relative equal probative weight.  For these reasons, and resolving all reasonable doubt in the Appellant's favor, the benefit sought on appeal is granted.







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a monetary allowance as a child, born with spina bifida, of a Vietnam Veteran, is granted.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


